Title: William Roscoe to Thomas Jefferson, 25 April 1809
From: Roscoe, William
To: Jefferson, Thomas


          Sir, Allerton near Liverpool 25th Ap. 1809
           I presume upon your well known partiality to liberal & scientific pursuits, to introduce to your notice Mr Jno Bradbury,  a Fellow of the Linnean Society who has undertaken a tour thro’ the province of Louisiana, for the purpose of collecting the various specimens of Natural History which it may be found to furnish.  Among those who have encouraged his undertaking, in which he will be accompanied by his two Sons, are the Proprietors of the Botanic Garden in Liverpool, by whom he is requested to offer to your Acceptance a Copy of their regulations & a Catalogue of their collection. Shou’d he have the honour of delivering these in person, I trust you will find him well informed in the different branches of his favourite science, and capable of informing you of the progress which is here making in it. Any information, assistance, or advice, which you may have the goodness to afford him, will be gratefully acknowledged, as an obligation conferred—both on him, & on those who patronize his undertaking.—
           It was with great concern that I found from the Letter with which you some time since honour’d me, that the volumes of the Life of Leo X. had been so long in arriving at their destination. If however they shou’d have the good fortune to afford you any amusement, and particularly if the sentiments on political & moral subjects, which unavoidably obtruded themselves in its composition, should meet with your assent, it will much more than compensate me for the bigotted censures & illiberal remarks of those who assume to themselves the same intolerance as they condemn in the Church of Rome. But it is much more probable that the discord which has arisen in Europe, the effect of which has been but too powerfully felt in the United States, has called your attention from the transactions of former ages, to more important & immediate objects.—Would to Heaven that your efforts for maintaining the honour and interests of your Country, and preserving it from those wars which still continue to desolate Europe, may be attended with a result equal to your own wishes; and that in retiring from your high station, you may carry with you into private life, in addition to the consciousness of having devoted yourself to the service of your Country, the satisfaction of finding that your efforts have been crown’d with success!—
          I am, with the highest esteem & respect, Sir Your very faithful & obedt Servant, W: Roscoe
         